                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 19-119
                                              )
CHRISTIAN B. DRENNAN                          )


                 THE UNITED STATES' SENTENCING MEMORANDUM

               AND NOW, comes the United States of America, through its counsel, Scott W.

Brady, United States Attorney for the Western District of Pennsylvania, and Shardul S. Desai,

Assistant United States Attorney for said district, and respectfully submits its Sentencing

Memorandum concerning the sentence of defendant Christian B. Drennan. The government

requests a within-guideline sentence of 30-37 months.     Such a sentence would be sufficient but

not greater than necessary to meet the goals of sentencing.

                                       18 U.S.C. ' 3553(a)

               This Court must impose a sentence that is reasonable in light of the factors listed in

18 U.S.C. ' 3553(a). Section 3553(a) directs this Court to impose a sentence that is sufficient to

account for each of the relevant ' 3553(a) factors but that is no longer than necessary. An analysis

of the ' 3553(a) factors in this case demonstrates that a sentence within the Guidelines range is

warranted.

       A.      Nature of the Offense

               This case involves the importation of the powerful and dangerous substance,

fentanyl, from China to the United States. The Defendant was addicted to opioid medication.

This addiction led him to become a fentanyl user and seek fentanyl on the Dark Net. After the


                                                  1
government shutdown of major Dark Net marketplaces, the Defendant sought fentanyl directly

from China.

               In October 2017, the Defendant received a letter from CBP indicating that items

seized were improper for importation as controlled substances. Nevertheless, from April 2018 to

August 2018, Drennan imported more than 32 grams and less than 40 grams of fentanyl from

China in 12 separate packages. There is no evidence that the Defendant sold any of the fentanyl

that he received.

               The Defendant falsely used his father’s name and his (now ex-) girlfriend’s name

as the recipient of these packages.     Moreover, he placed his daughters and his (now ex-)

girlfriend’s life in danger as fentanyl residue was recovered from the living room, directly next to

the sofa where the youngest daughter frequently slept.

               While addicted to controlled substances, the Defendant possessed numerous

firearms.

       B.      History and Characteristics of the Defendant

               The Defendant has only one prior criminal conviction concerning recklessly driving

a motorcycle through traffic at speeds exceeding 120 mph. Such reckless behavior mirrors the

Defendant’s reckless conduct in this case whereby he exposed those he loved to a dangerous

substance.

       C. The Need for the Sentence Imposed to Reflect the Seriousness of the Offense

               Congress requires sentencing courts to consider the need for the sentence imposed

to reflect the seriousness of the offense. The importation and use of fentanyl is a very serious

offense. Fentanyl is a substantially dangerous substances that is responsible for numerous deaths.


                                                 2
The shipment of fentanyl places those involved in Customs and the transportation industry at harm.

Moreover, the Defendant placed others directly in harm’s way by exposing his daughters and his

(now ex-) girlfriend to fentanyl residue. A within guidelines sentence will reflect the seriousness

of the offenses and the potential harm to which the Defendant exposed himself and others.

       D. The Need for the Sentence Imposed to Promote Respect for the Law

               Promotion of respect for the law is another laudable goal of sentencing. The

Defendant ignored a prior CBP warning. He also sought fentanyl instead of treatment for his

addiction. A within guidelines sentence will convey to the public and to the Defendant that the

law needs to be respected and taken seriously.

       E. The Need for the Sentence Imposed to Provide Just Punishment

               Just punishment is another factor that Congress directs courts to consider when

imposing a sentence. The Defendant is responsible for importing significant quantities of a highly

dangerous controlled substance. In his sentencing memorandum, the Defendant argues that the

loss of standing is nearly a sufficient enough punishment.          See Defendant’s Sentencing

Memorandum, at 7. However, this is not a sufficient punishment for the importation of such a

dangerous substance and placing himself and others at risk.

               A within guidelines sentence would be just punishment.

      F. The Need for the Sentence Imposed to Afford Adequate Deterrence to Criminal
Conduct

               Deterrence is an important consideration in determining a sentence. The sentence

must deter the Defendant and others from engaging in similar conduct. A within guidelines

sentence may deter others from importing fentanyl instead of seeking treatment.



                                                 3
       G. The Need for the Sentence Imposed to Protect the Public

               The Court must impose a sentence that will adequately protect the public from

further crimes. The Defendant engages in reckless behavior which places himself and others at

risk. A within Guidelines sentence may protect the Defendant and the public from such reckless

and dangerous conduct.

                                         FORFEITURE

               The government does seek forfeiture in this case.

                                         CONCLUSION

               For all of the reasons set forth above, the government respectfully requests the

Court impose a within guidelines sentence, which would be sufficient, but not greater than

necessary, to meet the goals of sentencing.




                                                    Respectfully submitted,

                                                    SCOTT W. BRADY
                                                    United States Attorney

                                                    /s/ Shardul S. Desai
                                                    SHARDUL S. DESAI
                                                    Assistant U.S. Attorney
                                                    DC Bar No. 990299
                                                    U.S. Post Office and Courthouse
                                                    700 Grant Street
                                                    Suite 4000
                                                    Pittsburgh, PA 15219
                                                    412/644-3500




                                                4
